Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The limitation of claim 13 that recites “means for receiving an invitation message including a same first meeting time applied to each of the at least two vehicles; a means for generating an invitation signal based on the first meeting time; a means for transmitting the invitation signal to each of the at least two user terminals and receiving a response signal which responds to the invitation signal; a means for determining a first route plan for each of the at least two vehicles based on the response signal and generating a control signal according to the determined first route plan; and 
a means for transmitting the generated control signal to each of the at least two vehicles, wherein the first route plan is a plan in which the at least two vehicles arrive at a first location at the first meeting time” are not being treated in accordance with 112(f) because the claimed function is modified by structure that performs the function.
The limitation of claim 1 that recites “a communicator configured to receive an invitation message including a same first meeting time applied to each of the at least two vehicles and a controller configured to generate an invitation signal based on the first meeting time” is/are being treated in accordance with 112(f) because the associated function is modified by a word that serves as a generic placeholder (i.e., the claim uses a term that is a substitute for “means”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-11 and 13 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cudak et al (US 20140012494).
Regarding claim 1, Cudak et al disclose an invitation device using an autonomous vehicle, which is applied to a vehicle management system which is connected to at least two user terminals and manages driving of at least two vehicles, the invitation device comprising: 
a communicator (Fig. 1, #50) configured to receive an invitation message including a same first meeting time applied to each of the at least two vehicles (paragraph 13, lines 13-24) ; and 
a controller configured to generate an invitation signal based on the first meeting time (Fig. 2, #26), 
wherein the communicator transmits the invitation signal generated by the controller to each of the at least two user terminals and receives a response signal which responds to the invitation signal (paragraph 16, lines 11-17),
 wherein the controller determines a first route plan for each of the at least two vehicles based on the response signal and generates a control signal according to the determined first route plan, wherein the communicator transmits a control signal generated by the controller to each of the at least two vehicles (paragraph 23, lines 8-25), 

Regarding claim 7, Cudak et al disclose an invitation method using an autonomous vehicle, which is applied to a vehicle management system which is connected to at least two user terminals and manages driving of at least two vehicles, the method comprising: 
receiving an invitation message including a same first meeting time applied to each of the at least two vehicles (paragraph 13, lines 13-24); 
generating an invitation signal based on the first meeting time (Fig. 2, #26); 
transmitting the invitation signal to each of the at least two user terminals and Attorney Docket No.: 48905-0010001 / LGPA-0079302.00/US/YJSHIN; 19AND164US02 receiving a response signal which responds to the invitation signal (paragraph 16, lines 11-17); 
determining a first route plan for each of the at least two vehicles based on the response signal and generating a control signal according to the determined first route plan; and transmitting the generated control signal to each of the at least two vehicles (paragraph 23, lines 8-25), 
wherein the first route plan is a plan in which the at least two vehicles arrive at a first location at the first meeting time (Fig. 1, #S4).
Regarding claim 13, Cudak et al disclose a computer-readable recording medium recording an invitation program using an autonomous vehicle, which is applied to a vehicle management system which is connected to at least two user terminals and manages driving of at least two vehicles, the medium comprising: 
a means for receiving an invitation message including a same first meeting time applied to each of the at least two vehicles (paragraph 13, lines 13-24); 
a means for generating an invitation signal based on the first meeting time (Fig. 2, #26) 
a means for transmitting the invitation signal to each of the at least two user terminals and receiving a response signal which responds to the invitation signal (paragraph 16, lines 11-17); 

wherein the first route plan is a plan in which the at least two vehicles arrive at a first location at the first meeting time (Fig. 1, #S4).
Regarding claims 2 and 8, Cudak et al disclose the limitations indicated above and further disclose wherein the controller determines whether the first route plan is to be completed successfully, changes the first route plan to a second route plan as it is determined that the first route plan is not completed successfully (Fig. 3, #110), and generates a control signal according to the changed second route plan, wherein the second route plan is a plan in which a first user terminal, which transmits the response signal first among the at least two user terminals, designates a second meeting time and a second location, and the remaining vehicles except for a vehicle connected to the first user terminal arrive at the second location at the second meeting time (paragraph 25, lines 1-16). 
Regarding claims 3 and 9, Cudak et al disclose the limitations indicated above and further disclose wherein the controller determines whether the first route plan is to be completed successfully, changes the first route plan to a third route plan as it is determined that the first route plan is not to be completed successfully, and generates a control signal according to the changed third route plan, wherein the third route plan is a plan in which the at least two vehicles arrive at a third location at the first meeting time (paragraph 19, lines 1-14).  
Regarding claims 4 and 10, Cudak et al disclose the limitations indicated above and further disclose wherein the communicator receives driving situation information based on an uplink grant of a 5G network which is connected in order to drive the at least two vehicles in an autonomous driving 
Regarding claims 5 and 11, Cudak et al disclose the limitations indicated above and further disclose wherein the controller extracts phone number information in the response signal and identifies the at least two user terminals based on the extracted phone number information (paragraph 16, lines 30-35).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over by Cudak et al (US 20140012494) as applied to claims 5 and 11 above, and further in view of Aldana Carlos et al (KR 20200015506). 
Regarding claims 6 and 12, Cudak et al disclose the limitations indicated above but does not explicitly disclose wherein the controller performs authentication by comparing the phone number information with a preset value before starting the vehicle, and permits the vehicle to be started as the authentication is completed. However Aldana Carlos et al disclose the limitation, at least see paragraph 227, lines 1-12. It would have been obvious to modify the teaching of  Cudak et al to include wherein the controller performs authentication by comparing the phone number information with a preset value 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663